DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 7, 10, 14, 16 and 17 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the pror art made of record teach a radio frequency front end transmission module comprising a first switch unit, a second switch unit and at least two radio frequency transmission paths wherein an input end of a second switch unit is connected to a plurality of corresponding radio frequency signal input ends, a common end of the second switch unit is connected to input end of a first group of amplification units by using an input matching circuit,  a second group of amplification units and a third grou0p of amplification units connected as claimed, see Reisner et al. US 2015/0303971. The prior art made of record do not also teach an output end of the first group amplification units is divided into two ways and is connected to the input end of a second group of amplification units and input end of a third group of amplification units respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644